Citation Nr: 0804631	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  06-22 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic headaches, to 
include as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1984 to 
December 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  Although the issue of entitlement to a higher 
rating for polyarthralgia was also addressed in the Statement 
of the Case, in his June 2006 Substantive Appeal the veteran 
limited his appeal to the issue of entitlement to service 
connection for headaches. 

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in December 
2007.  A transcript of the hearing is associated with the 
veteran's claims folder.

The Board notes that in November 2005, after the case was 
certified on appeal, the veteran submitted additional 
evidence in support of his appeal.  Although he did not 
include a waiver of his right to have the evidence initially 
considered by the RO, the Board finds that the evidence 
submitted is either a duplicative of evidence already 
submitted or not relevant to the issue on appeal.  


FINDINGS OF FACT

1.  Chronic headaches were not present within one year after 
the veteran's discharge from service, and are not 
etiologically related to service.

2.  The veteran's headaches have been diagnosed as migraine 
headaches.  




CONCLUSION OF LAW

Chronic headaches were not incurred in or aggravated by 
active duty, and their incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1117, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with VCAA notice, to include notice that he should 
submit any pertinent evidence in his possession, in January 
2005, prior to the initial adjudication of the claim.  

Although the veteran was not provided notice with respect to 
the disability-rating or effective-date element of his claim 
until May 2006, after the initial adjudication of the claim, 
the Board finds that there is no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for headaches.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide timely notice with respect to those elements of the 
claim was no more than harmless error.  

The record reflects that the veteran's service medical 
records have been obtained, as have post-service treatment 
records.  In addition, an appropriate VA medical examination 
was provided and an appropriate VA medical opinion was 
obtained.  Neither the veteran nor his representative has 
identified any additional evidence that could be obtained to 
substantiate his claim.  The Board is also unaware of any 
such evidence.  Accordingly, the Board is also satisfied that 
the originating agency has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the RO were 
insignificant and non-prejudicial to the veteran.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R.  § 
3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests organic 
disease of the nervous system to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Under 38 C.F.R. § 3.317 (2007), a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability may be service-connected, provided that such 
disability became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011, and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  See also 
Extension of the Presumptive Period for Compensation for Gulf 
War Veterans, 71 Fed. Reg. 75,669-75,672 (December 18, 2006).  
A "qualifying chronic disability" has been defined to mean 
a chronic disability resulting from any of the following (or 
any combination of the following):  (1) an undiagnosed 
illness; (2) medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or symptoms 
(specifically chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome, or any other illness the Secretary 
determines meets the criteria of a medically unexplained 
chronic multisymptom illnesses); or (3) any diagnosed illness 
that the Secretary determines warrants a presumption of 
service connection.  38 C.F.R. § 3.317(a)(2)(i) (2007).  

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. 
§ 3.317(a)(2)(ii) (2007).  "Objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3) (2007).  Disabilities 
that have existed for six months or more and disabilities 
that exhibit intermittent episodes of improvement and 
worsening over a six-month period will be considered chronic.  
The six-month period of chronicity is measured from the 
earliest date on which the pertinent evidence establishes 
that the signs or symptoms of the disability first became 
manifest.  38 C.F.R. § 3.317(a)(4) (2007).    

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness include, but are not limited to the 
following:  fatigue; signs or symptoms involving the skin; 
headache; muscle pain; joint pain; neurologic signs or 
symptoms; neuropsychological signs or symptoms; signs or 
symptoms involving the respiratory system (upper or lower); 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; and 
menstrual disorders.  38 C.F.R. § 3.317(b) (2007).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he has headaches due to an 
undiagnosed illness resulting from his service in the Persian 
Gulf, with the onset of these symptoms in 1992 or 1993, as he 
reported to the 2005 examiner.  

The service medical records show that the veteran complained 
of headaches after he had a hernia operation in 1988.  A July 
1988 service medical record describes the veteran's headache 
as a "postspinal anesthesia headache."  No discharge 
examination report is of record.

The Board notes that the veteran has in fact been diagnosed 
with a disorder to account for the headaches.  The veteran's 
headaches have been diagnosed in multiple treatment records 
as migraine headaches, and he has been prescribed oral 
medication.  The medical evidence of record shows that the 
veteran has been seeking treatment for his headaches since 
September 2003.  He underwent a CT scan in September 2004.  
It disclosed mucosal thickening consistent with sinusitis.  
The veteran was afforded a VA Gulf War examination in April 
2005.  After reviewing the veteran's claims file and 
examining the veteran, the examiner diagnosed the veteran's 
current headaches as migraine headaches beginning in 2003 
because the veteran complained of photophobia, phonophobia, 
blurred vision, nausea and infrequent episodes of emesis 
associated with the headaches.  The examiner further opined 
that the headaches documented in service were post spinal 
anesthesia headaches that did not have a residual deficit.

Headaches may be a manifestation of an undiagnosed illness, 
but here, medical evidence pertaining to the veteran's 
headaches shows that the veteran is diagnosed with migraine 
headaches.  Therefore, the veteran's headaches may not be 
characterized as being the result of an undiagnosed illness 
or a medically unexplained chronic multi-symptom illness.  

The service medical records do not show that the veteran was 
found to have migraine headaches or any other chronic 
headache disorder, there is no post-service medical evidence 
of a chronic headache disorder several years following the 
veteran's discharge from service, and there is no medical 
evidence of a nexus between the veteran's current migraine 
headaches and his military service.  Furthermore, the VA 
examiner opined that the service headaches resolved without 
residuals and that the veteran's migraine headaches began in 
2003, several years after the veteran's discharge from 
service.  

In essence, the evidence linking the veteran's headaches to 
service or an undiagnosed illness is limited to the veteran's 
own statements.  This is not competent evidence with respect 
to those matters since laypersons, such as the veteran, are 
not qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that service connection 
for headaches is also not warranted.  In reaching this 
decision, the Board has determined that application of the 
evidentiary equipoise rule is not required because the 
preponderance of the evidence is against the claim.





ORDER

Service connection for chronic headaches, to include as due 
to undiagnosed illness, is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


